Case 2:20-cv-04692-VAP-KK Document 4 Filed 06/11/20 Page 1 of 4 Page ID #:216



                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES—GENERAL

    Case No.      CV 20-4692-VAP (KK)                                  Date: June 11, 2020
    Title: Joseph Emanuel Lister v. Rick Hill, Warden



Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


                  DEB TAYLOR                                             Not Reported
                  Deputy Clerk                                          Court Reporter


       Attorney(s) Present for Petitioner(s):               Attorney(s) Present for Respondent(s):
                  None Present                                           None Present

Proceedings:         Order to Show Cause Why this Action Should Not Be Summarily Dismissed
                     for Failure to State a Cognizable Habeas Claim


                                                 I.
                                           INTRODUCTION

        On May 19, 2020, Petitioner Joseph Emanuel Lister (“Petitioner”), an inmate at Folsom
State Prison in Represa, California, constructively filed 1 a pro se Petition for Writ of Habeas Corpus
(“Petition”) pursuant to 28 U.S.C. § 2254 (“Section 2254”). See Dkt. 1, Pet. Petitioner claims his
Fifth, Eighth, and Fourteenth Amendment rights were violated when the California Board of Parole
Hearings (“BPH”) conducted a parole hearing December 18, 2018 without jurisdiction. Specifically,
Petitioner asserts the BPH conducted the hearing without jurisdiction or “sufficient/credible
evidence” in violation of Petitioner’s due process rights, because neither the BPH nor Petitioner
possessed the most recent copy of the amended abstract of judgment related to Petitioner’s 1978
conviction. Id. at 70-74. Based on this claim, Petitioner appears to seek release from custody. Id. at
10, 71. As discussed below, the Court orders Petitioner to show cause why the Petition should not
be summarily dismissed for failure to state a cognizable habeas claim.

///
///
///
1
 Under the “mailbox rule,” when a pro se prisoner gives prison authorities a pleading to mail to
court, the court deems the pleading constructively “filed” on the date it is signed. Roberts v.
Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010) (citation omitted).

    Page 1 of 4                        CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk __
Case 2:20-cv-04692-VAP-KK Document 4 Filed 06/11/20 Page 2 of 4 Page ID #:217



                                                  II.
                                             BACKGROUND

        In November 1978, Petitioner was convicted of seven counts of kidnapping for robbery,
eight counts of robbery, and two counts of rape in the Los Angeles County Superior Court. Pet. at
15, 24, 32. Petitioner was sentenced to terms of seven years to life on each of the seven kidnapping
for robbery counts and is currently serving an indeterminate life sentence at Folsom State Prison.
Id.

        On October 23, 1980, following Petitioner’s appeal, the California Court of Appeal issued a
remittitur, making three modifications to Petitioner’s sentence, but otherwise affirming the
conviction. Id. at 32. The remittitur provided the judgment was to be modified as follows:

           (1) as to the fifth sentence on the first page of the judgment by striking the following
           numerals: 2, 4, 7, 10, 12, 14, and 16;
           (2) by inserting after the fifth sentence on the first page of the judgment [“]shall
           become permanent when service of sentence as to counts 1, 3, 6, 9, 11, 13 and 15 is
           completed.”;
           (3) by inserting on the first page of the judgment after the sentence, “It is Therefore
           Ordered, Adjudged and Decreed that the said defendant be punished by
           imprisonment in the State Prison for the term of life, on merged Counts.” The
           following words: The execution of sentences for counts 2, 4, 7, 10, 12, 14, and 16
           shall be stayed pending the finality of this judgment and service of sentences as to
           counts 1, 3, 6, 9, 11, 13 and 15, respectively. Such stay shall become permanent
           when service of sentence of [] counts 1, 3, 6, 9, 11, 13, and 15 is completed.”
           The Judgment as to defendant Lister is affirmed as modified.
Id.

        On December 19, 2018, the BPH conducted a parole hearing regarding Petitioner’s eligibility
for release on parole. Id. at 144-209. Petitioner was present at the hearing with counsel. Id.
Petitioner’s counsel objected to the hearing taking place on the grounds that Petitioner never
received an amended abstract of judgment after the California Court of Appeal issued the remittitur
on October 23, 1980. Id. at 154. The BPH presiding deputy commissioner agreed that the most
current abstract of judgment before the BPH was from the original 1978 sentence, id. at 154-55, but
overruled Petitioner’s objection and proceeded with the hearing. Id. at 155. Following a recess,
Petitioner did not return to the hearing. Id. at 166. Petitioner’s counsel stated Petitioner did not
want to participate in the hearing because he was “relying upon what happens in court first before
he wants to go forward with the panel.” 2 Id. at 176. Petitioner’s counsel remained present for the
remainder of the hearing and Petitioner was ultimately denied parole. Id. at 166-209.

       On April 9, 2019, Petitioner filed a petition for writ of habeas corpus in the Los Angeles
County Superior Court under petition no. BH012379. 3 Id. at 24. Petitioner argued the BPH lacked

2
 Petitioner’s counsel had indicated at the hearing that Petitioner “is in court right now on this very
same issue”. Id. at 156.
3
 Petitioner has also filed at least six other habeas corpus petitions in the California state courts. See
https://appellatecases.courtinfo.ca.gov/search/searchResults.cfm?dist=0&search=party.

    Page 2 of 4                        CIVIL MINUTES—GENERAL                       Initials of Deputy Clerk __
Case 2:20-cv-04692-VAP-KK Document 4 Filed 06/11/20 Page 3 of 4 Page ID #:218



jurisdiction to conduct the December 19, 2018 parole suitability hearing because the BPH did not
have the most recent copy of Petitioner’s amended abstract of judgment during the hearing. Id. On
September 25, 2019, the Superior Court denied the petition, finding (1) the abstract of judgment was
not itself the judgment of conviction, and Petitioner’s underlying judgment is not unlawful merely
because the BPH did not review Petitioner’s amended abstract of judgment; and (2) the BPH did
not lack jurisdiction to conduct the hearing based on not having the amended abstract of judgment.
Id. at 24-26.

       On May 19, 2020, Petitioner filed the instant Petition appearing to seek release from
custody. Dkt. 1.

                                               III.
                                           DISCUSSION

A.      Applicable Law

        A district court may entertain a petition for writ of habeas corpus filed by a person in state
custody “only on the ground that he is in custody in violation of the Constitution or laws or treaties
of the United States.” 28 U.S.C. § 2254(a); Estelle v. McGuire, 502 U.S. 62, 68, 112 S. Ct. 475, 116
L. Ed. 2d 385 (1991) (“In conducting habeas review, a federal court is limited to deciding whether a
conviction violated the Constitution, laws, or treaties of the United States.” (citations omitted)).
A petitioner may not “transform” an issue, including issues of state law, into “a federal one merely
by asserting a violation of due process.” Langford v. Day, 110 F.3d 1380, 1389 (9th Cir.), cert.
denied, 522 U.S. 881 (1997).

B.      Analysis

         Here, Petitioner argues the BPH lacked jurisdiction and violated Petitioner’s due process
rights at the December 18, 2019 hearing because neither the BPH nor Petitioner possessed the most
recent copy of the amended abstract of judgment related to Petitioner’s conviction. Pet. at 70-74.
However, Petitioner cites no authority for the proposition that the failure to possess an abstract of
judgment at a parole hearing deprives the BPH of jurisdiction, or otherwise violates “the
Constitution, laws, or treaties of the United States.” Estelle, 502 U.S. at 68. As noted by the superior
court, on appeal, Petitioner’s “sentence was modified only in minor ways not affecting the
judgment.” Pet. at 25. Moreover, simply labeling a claim as arising under the Due Process Clause
does not render it cognizable. See Langford, 110 F.3d at 1389.

        Petitioner’s claim that the BPH lacked “sufficient evidence” at the hearing in violation of
due process because it did not have the most recent abstract of judgment is also not cognizable. In
Swarthout v. Cooke, 562 U.S. 216, 131 S. Ct. 859, 178 L. Ed. 2d 732 (2011), the United States
Supreme Court held the federal Due Process Clause does not require a guarantee of evidentiary
sufficiency at a parole determination. Cooke, 562 U.S. at 220-21 (“No opinion of ours supports
converting California’s ‘some evidence’ rule into a substantive federal requirement.”); see also Due v.
Bd. of Parole Hearings, No. CV 18-1028-JAK (E), 2018 WL 3740520, at *5 (C.D. Cal. May 18,
2018), report and recommendation adopted, No. CV 18-1028-JAK (E), 2018 WL 3738958 (C.D.
Cal. Aug. 3, 2018), certificate of appealability denied, No. 18-56263, 2018 WL 7860024 (9th Cir.
Dec. 20, 2018) (finding petitioner’s “allegations that the evidence purportedly was insufficient to
support the [BPH]’s decision . . . do[es] not state any claim for federal habeas relief”). Due process
 Page 3 of 4                        CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk __
Case 2:20-cv-04692-VAP-KK Document 4 Filed 06/11/20 Page 4 of 4 Page ID #:219



only requires that the state furnish a parole applicant with an opportunity to be heard and a
statement of reasons for a denial of parole. See Greenholtz v. Inmates of Nebraska Penal & Corr.
Complex, 442 U.S. 1, 16, 99 S. Ct. 2100, 60 L. Ed. 2d 668 (1979). Here, Petitioner makes no
allegations, nor does the record support, any claim that he was denied these procedural protections.

                                                IV.
                                              ORDER

        The Court, therefore, ORDERS Petitioner to respond within twenty-one (21) days of the
date of this Order by electing one of the following options:

    1. File a written response explaining why Petitioner’s claims are cognizable on habeas review.
       If Petitioner contends his claims are cognizable on habeas review, Petitioner must explain
       and attach any supporting documents.

    2. Voluntarily dismiss this action without prejudice. Petitioner may request a voluntary
       dismissal of this action pursuant to Federal Rule of Civil Procedure 41(a). The Clerk of
       Court has attached a Notice of Dismissal form. However, the Court warns any
       dismissed claims may be later subject to the statute of limitations, because “[a] 1-year period
       of limitation shall apply to an application for a writ of habeas corpus by a person in custody
       pursuant to the judgment of a State court.” 28 U.S.C. § 2244(d)(1).

         If Petitioner fails to respond within twenty-one (21) days of the date of this Order, the
Court will dismiss this action with prejudice for failure to state a cognizable habeas claim and/or
failure to prosecute and obey court orders. See Fed. R. Civ. P. 41(b).

        IT IS SO ORDERED.




 Page 4 of 4                        CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk __
